Exhibit 10.1

 

 

 

LOAN ASSUMPTION

by

VIACOMCBS INC.

(as successor to Viacom Inc.),

dated as of December 4, 2019

 

 

 

MERGER OF VIACOM INC. WITH AND INTO

CBS CORPORATION (RENAMED VIACOMCBS INC.)

LOAN ASSUMPTION AGREEMENT

(ViacomCBS)



--------------------------------------------------------------------------------

LOAN ASSUMPTION

This LOAN ASSUMPTION is dated as of December 4, 2019 (this “Assumption”) and
entered into by VIACOMCBS INC., a corporation organized under the laws of the
State of Delaware (“ViacomCBS,” as successor to Viacom Inc. (“Viacom”)). All
capitalized terms used in this Assumption and not defined herein have the
meanings ascribed to such terms in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, Viacom entered into that certain Amended and Restated Credit Agreement,
dated as of February 11, 2019 (the “Credit Agreement”), with the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A. and Bank of America, N.A., as
Syndication Agents, and Deutsche Bank Securities Inc., Mizuho Bank, Ltd., Morgan
Stanley MUFG Loan Partners, LLC, and Wells Fargo Bank, N.A., as Documentation
Agents, pursuant to which the Lenders agreed to extend credit to Viacom;

WHEREAS, Section 5.4(c) of the Credit Agreement permits Viacom to merge or
consolidate with or into any Person if (a) the corporation formed by such
consolidation or into which Viacom is merged (the “Surviving Corporation”) is a
corporation organized under the laws of the United States of America, any State
thereof or the District of Columbia, (b) the Surviving Corporation expressly
assumes the obligations of Viacom under the Credit Agreement pursuant to a
written agreement, (c) the Administrative Agent shall have received such written
agreement and a certificate of a Responsible Officer and an opinion of counsel
to the effect that such merger or consolidation complies with Section 5.4(c) of
the Credit Agreement and (d) after giving effect to such merger or consolidation
and to any repayment of Loans to be made upon consummation thereof (it being
expressly understood that no repayment of Loans is required solely by virtue
thereof), no Default or Event of Default shall have occurred or be continuing;
and

WHEREAS, Viacom has entered into that certain Agreement and Plan of Merger,
dated as of August 13, 2019 (as amended by Amendment No. 1 to the Agreement and
Plan of Merger, dated as of October 16, 2019, and as it may be further amended
or otherwise modified from time to time, the “Merger Agreement”), with CBS
Corporation, a corporation organized under the laws of the State of Delaware
(“CBS”), pursuant to which Viacom has merged with and into CBS (the “Merger”),
and, at the effective time of the Merger (the “Effective Time”), the separate
legal existence of Viacom ceased, as provided under the Delaware General
Corporation Law, and CBS continued as the Surviving Corporation, changing its
name to ViacomCBS Inc.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein and in the Credit Agreement, ViacomCBS hereby agrees
as follows:

Section 1. Assumption. Effective on and as of the Effective Time, ViacomCBS
(a) hereby assumes all of the obligations of Viacom under the Credit Agreement
and (b) confirms and agrees that the Credit Agreement and the obligations
assumed by it thereunder are, and shall

 

   2   

LOAN ASSUMPTION AGREEMENT

(ViacomCBS)



--------------------------------------------------------------------------------

continue on and after the Effective Time to be, in full force and effect in
accordance with their respective terms.

Section 2. Effect on Credit Agreement. As of the Effective Time, ViacomCBS
hereby succeeds to, and is substituted for, and may exercise every right and
power of, Viacom under the Credit Agreement with the same effect as if ViacomCBS
had been named as Viacom therein.

Section 3. No Third Party Beneficiaries. This Assumption shall be binding upon
ViacomCBS and inure solely to the benefit of the Lenders, the Agents and their
respective successors and permitted assigns, and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Assumption.

Section 4. Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THIS
ASSUMPTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

   3   

LOAN ASSUMPTION AGREEMENT

(ViacomCBS)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption to be executed by
its officer thereunto duly authorized, as of the date first above written.

 

VIACOMCBS INC. (as successor to Viacom Inc.) By:  

/s/ Christina Spade

 

Name:  Christina Spade

 

Title:   Executive Vice President,
Chief Financial Officer

 

   [Signature Page]   

LOAN ASSUMPTION AGREEMENT

(ViacomCBS)